DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 19 AUG 2022.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1-3, 5-6, 8-9, and 20 are amended.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 AUG 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘304 (U.S. PGPub 2018/0187304), WO ‘248 (WO 2019/118248, of record in the application), and Rahtu ‘350 (U.S. PGPub 2007/0148350).
Claim 1 – Liu ‘304 teaches a method for depositing a film on a metal surface of a component (e.g. PG 0037-0039), the method comprising:
performing a reduction cycle to reduce a base metal oxide on the metal surface of the component (PG 0023, a substrate with a first surface 20, said first surface including a metal oxide 30; PG 0024, the metal oxide can include the metal of the first surface; PG 0026, the substrate, first surface and metal oxide are exposed to an alcohol 50 which reduces the metal oxide to the first surface; PG 0036, the alcohol can be applied in a vapor deposition cycle; the disclosed treatment renders one cycle obvious); and
thereafter, performing at least one atomic layer deposition (ALD) cycle to form the film onto the reduced metal surface (PG 0037, formation of metal film by e.g. ALD; ALD necessitates at least one process cycle which renders one cycle obvious),
Liu ‘304 does not expressly teach or suggest the following limitations of Claim 1:
Wherein a plurality of consecutive reduction cycles are performed prior to the ALD cycle.
Wherein the deposited film is a corrosion resistant film.
Wherein the component is a chamber component.
Liu ‘304 teaches that the deposited film may be a metal-containing film, inclusive of metal oxides (PG 0021).  Liu ‘304 teaches that the substrate it describes may be any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process (PG 0015).  Liu ‘304 teaches that a reduction cycle may occur before an ALD cycle (e.g. PG 0036, 0043, especially PG 0047) but does not suggest or disclose an embodiment where at least two reduction cycles occur consecutively followed by an ALD deposition cycle.
WO ‘248 discloses a method for forming protective coatings for semiconductor processing chamber components (Abstract).  The protective coatings are inclusive of coatings which protect the chamber components from degradation in plasma environments (PG 0059).  The protective coatings may comprise metal oxides (PG 0068), inclusive of transition metal oxides (PG 0068).  The chamber components may comprise metal (PG 0042, coatings serve to prevent metallic contamination from bare chamber surfaces; this logically informs the presence of metal in the bare chamber surfaces and therefore in chamber components). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 to perform its deposition process on e.g. semiconductor processing chamber components as suggested by WO ‘248, as Liu ‘304 wants to form coatings inclusive of metal oxide coatings on metal surfaces and WO ‘248 teaches that metal oxide coatings may be deposited on chamber component surfaces, which may comprise metal themselves, to protect the chamber component surfaces from e.g. plasma degradation (corrosion).
Rahtu ‘350 is drawn to ALD deposition processes inclusive of metal oxide films (e.g. PG 0096) and discloses a cycle of metal precursor, oxidant, and deposition enhancer all separated by purge steps (PG 0096, sequence 1).  PG 0045 of Rahtu ‘350 discloses that in ALD processes, an ALD cycle can be initiated using any of the precursors in the given deposition sequence and still effectively deposit a layer of material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 / WO ‘208 to choose to begin the ALD deposition cycle with e.g. the alcohol precursor of Liu ‘304 as suggested by Rahtu ‘350, as both Liu ‘304 and Rahtu ‘350 discuss ALD formation of metal oxide films and Rahtu ‘350 teaches that an ALD process can begin at any desired precursor in a process cycle.  The sequence disclosed in Liu ‘304 has four potential starting points (alcohol, metal precursor, or either purge step).  If the ALD process of Liu ‘304 is chosen to have an alcohol pretreatment phase and then an ALD sequence of alcohol – purge – metal precursor – purge, this yields two sequential alcohol reduction cycles before an alternating ALD cycle of metal precursor – purge – alcohol – purge is performed; two cycles is a plurality of cycles commensurate with the claim limitation.
Claim 2 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 1, wherein an ALD cycle from the at least one ALD cycle comprises:
forming an adsorption layer of a metal containing species onto the metal surface of the chamber component by injecting a metal-containing precursor into a deposition chamber containing the chamber component (Liu ‘304 PG 0037, ALD process; Liu ‘304 PG 0043, sequential ALD pumping of metal precursor and alcohol); and
reacting an alcohol reactant with the adsorption layer to form a metal oxide layer by injecting the alcohol reactant into the deposition chamber (Liu ‘304 PG 0037, ALD process; Liu ‘304 PG 0043, sequential ALD pumping of metal precursor and alcohol; e.g. Liu ‘304 PG 0059, Cu(DMAP) and ethanol; the hydroxyl ligand from ethanol displaces DMAP ligands from the adsorbed copper precursor; the hydroxyl ligand bonds to the copper and forms copper hydroxide; Applicant expressly recognizes copper hydroxide as a metal oxide at PG 0042 of the specification).  
Claim 3 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 2, wherein the metal-containing precursor comprises at least one of triisobutyl aluminum, trimethylaluminum (WO ‘248 PG 0069, two recited compounds and mixtures thereof), tris(N,N- bis(trimethylsilyl)amide)yttrium (III), tris(cyclopentadienyl)yttrium(III), Y(thd)3 (thd = 2,2,6,6-tetramethyl-3,5-heptanedionato) (WO ‘248 PG 0070, three recited compounds and mixtures thereof), or a mixture thereof (WO ‘248 PG 0069-0070, mixtures of same-metal materials disclosed).  
Claim 4 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 2, wherein the alcohol reactant comprises tert- butanol (Liu ‘304 PG 0031, 2-butanol is tert-butanol).  
Claim 5 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 1, wherein the metal surface comprises about 10 wt% or less base metal oxide after the plurality of consecutive reduction cycles (Liu ‘304 PG 0037, the metal oxide present has been reduced to the first metal; alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See further MPEP 2144.05(II)A and particularly in re Williams therein.  As Liu ‘304 generally teaches reduction of base metal oxide to metal, the specific concentration of metal oxide remaining after treatment is not sufficient to support patentability absent a showing of criticality).  
Claim 6 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 1, wherein a cycle from the plurality of consecutive reduction cycles comprises: pulsing an alcohol reductant into a deposition chamber containing the chamber component to reduce the base metal oxide on the metal surface of the chamber component (Liu ‘304 PG 0036).  
Claim 7 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 6, wherein the alcohol reductant comprises at least one of isopropanol, tert-butanol, or a mixture thereof (Liu ‘304 PG 0029, alcohol may be one or more of a primary or secondary alcohol; Liu ‘304 PG 0030, isopropanol; Liu ‘304 PG 0031, 2-butanol is tert-butanol).  
Claim 8 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 6, but does not expressly teach or suggest wherein the plurality of reduction cycles consume about 0.004 g/s-m2 to about 0.012 g/s-m2 of the alcohol reductant per second and per area of the metal surface.  The rate of reduction of the quantity of alcohol necessarily governs the change of concentration of the alcohol.  Alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See further MPEP 2144.05(II)A and particularly in re Williams therein.  As Liu ‘304 generally teaches introduction of alcohol to reduce base metal oxide to metal, the specific reaction rate of the alcohol, and therefore the commensurate change in concentration of alcohol, in the process at a given point is not sufficient to support patentability absent a showing of criticality.
Claim 9 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 1, wherein the metal surface comprises at least one of nickel, copper, cobalt, and ruthenium (Liu ‘304 PG 0024, the metal oxide includes the metal of the first surface; Liu ‘304 PG 0024, oxides of nickel, copper, cobalt, and ruthenium are listed; if the metal oxides can contain the metal of the first surface, then metal surfaces of nickel, copper, cobalt, and ruthenium are rendered obvious by the presence of the related oxides).  
Claim 10 – Liu ‘304 / WO ‘248 / Rahtu ‘350 renders obvious the method of claim 1, wherein the base metal oxide comprises at least one of nickel oxide, copper oxide, cobalt oxide, ruthenium oxide, or a mixture thereof (Liu ‘304 PG 0024).

Claim 20 – Liu ‘304 teaches a method for depositing a film on a nickel surface of a component (e.g. PG 0037-0039 for method; PG 0023, a substrate with a first surface 20, said first surface including a metal oxide 30; PG 0024, the metal oxide can include the metal of the first surface; PG 0024, the metal oxide can be nickel oxide which renders obvious a nickel first surface), the method comprising
 performing x reduction cycles to reduce a nickel oxide on the nickel surface of the component (PG 0026, the substrate, first surface and metal oxide are exposed to an alcohol 50 which reduces the metal oxide to the first surface; PG 0036, the alcohol can be applied in a vapor deposition cycle; the disclosed treatment renders x=1 obvious); and
performing y dry atomic layer deposition (ALD) cycles to form the film on the reduced nickel surface (PG 0037, formation of metal film by e.g. ALD; ALD necessitates at least one process cycle which renders obvious y=1; PG 0029-0031, the alcohols are applied directly; Applicant defines wet ALD processes as processes utilizing oxidative reactants such as water, oxygen, and/or ozone; these reactants are not used in the disclosed ALD process of Lu ‘304 and therefore the process is held as a dry process).
Liu ‘304 does not expressly teach or suggest the following limitations of Claim 20:
Wherein a plurality of consecutive reduction cycles are performed prior to the ALD cycle.
Wherein the deposited film is a corrosion resistant film.
Wherein the component is a chamber component.
Liu ‘304 teaches that the deposited film may be a metal-containing film, inclusive of metal oxides (PG 0021).  Liu ‘304 teaches that the substrate it describes may be any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process (PG 0015).  Liu ‘304 teaches that a reduction cycle may occur before an ALD cycle (e.g. PG 0036, 0043, especially PG 0047) but does not suggest or disclose an embodiment where at least two reduction cycles occur consecutively followed by an ALD deposition cycle.
WO ‘248 discloses a method for forming protective coatings for semiconductor processing chamber components (Abstract).  The protective coatings are inclusive of coatings which protect the chamber components from degradation in plasma environments (PG 0059).  The protective coatings may comprise metal oxides (PG 0068), inclusive of transition metal oxides (PG 0068).  The chamber components may comprise metal (PG 0042, coatings serve to prevent metallic contamination from bare chamber surfaces; this logically informs the presence of metal in the bare chamber surfaces and therefore in chamber components). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 to perform its deposition process on e.g. semiconductor processing chamber components as suggested by WO ‘248, as Liu ‘304 wants to form coatings inclusive of metal oxide coatings on metal surfaces and WO ‘248 teaches that metal oxide coatings may be deposited on chamber component surfaces, which may comprise metal themselves, to protect the chamber component surfaces from e.g. plasma degradation (corrosion).
Rahtu ‘350 is drawn to ALD deposition processes inclusive of metal oxide films (e.g. PG 0096) and discloses a cycle of metal precursor, oxidant, and deposition enhancer all separated by purge steps (PG 0096, sequence 1).  PG 0045 of Rahtu ‘350 discloses that in ALD processes, an ALD cycle can be initiated using any of the precursors in the given deposition sequence and still effectively deposit a layer of material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 / WO ‘208 to choose to begin the ALD deposition cycle with e.g. the alcohol precursor of Liu ‘304 as suggested by Rahtu ‘350, as both Liu ‘304 and Rahtu ‘350 discuss ALD formation of metal oxide films and Rahtu ‘350 teaches that an ALD process can begin at any desired precursor in a process cycle.  The sequence disclosed in Liu ‘304 has four potential starting points (alcohol, metal precursor, or either purge step).  If the ALD process of Liu ‘304 is chosen to have an alcohol pretreatment phase and then an ALD sequence of alcohol – purge – metal precursor – purge, this yields two sequential alcohol reduction cycles before an alternating ALD cycle of metal precursor – purge – alcohol – purge is performed; two cycles is a plurality of cycles commensurate with the claim limitation.

Reference of Record
Examiner wishes to make Chan ‘022 (U.S. PGPub 2009/0149022) of record in the application.  Chan ‘022 is drawn to the treatment of tungsten films (Abstract, e.g. PG 0005, 0009, PG 0030) and discloses that relative to treatment of a tungsten seed layer with a single reductant pulse, treatment of a tungsten seed layer with multiple reductant pulses where the total exposure between both regimes is cumulatively the same leads to improved resistivity, uniformity, and adhesion properties.  This is a motivational teaching for providing a given amount of reductant in multiple pulses as opposed to a single pulse.  However, Chan ‘022 does not expressly teach or suggest that the tungsten film which is subjected to the reductant treatment is a tungsten oxide film (Claim 1 requires a base metal oxide film) and does not contemplate other metals (Claim 20 specifically requires a nickel oxide film).  Chan ‘022 is not relied upon for any rejection currently pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 AUG 2022, with respect to the objections to Claims 3, 9, 12, and 14 have been fully considered and are persuasive.  The claim objections to Claims 3, 9, 12, and 14 has been withdrawn.
Applicant argues, and Examiner agrees, that the amendments to the listed claims overcome the previously cited objections to said claims.  Said objections are therefore withdrawn.
Applicant’s arguments, see Remarks, filed 22 AUG 2022, with respect to the rejection(s) of claim(s) 1-10 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references in combination with Rahtu ‘350.
Applicant argues, and Examiner agrees, that the previously cited references do not fairly teach or suggest a process where at least two consecutive reduction cycles occur before an ALD metal oxide formation cycle as newly required by Claims 1 and 20.  As explained above, while Liu ‘304 is open to pre-treatment with an alcohol to reduce present metal oxides, it does not teach or suggest that multiple reduction steps are performed consecutively (its proposed ALD processes start with metal precursor exposure).  As discussed above, Rahtu ‘350 is open to metal oxide deposition and teaches generally that an ALD process may be successfully performed regardless of where one starts in the process cycle.  This renders obvious starting with e.g. alcohol exposure in the ALD cycle of Liu ‘304 as one of four potential process steps to start with (alcohol, metal precursor, or one of the two purge steps).  When combined with an alcohol pretreatment step as otherwise disclosed in Liu ‘304, this yields two consecutive reduction cycles prior to the ALD process of alternating metal precursor and alcohol cycles.
Applicant does not separately argue Claims 2-10 beyond their dependence from Claim 1 with its alleged allowable subject matter.  As Claim 1 is not held to contain allowable subject matter, Claims 2-10 cannot be allowable on those grounds.  In the absence of specific arguments which show how the limitations of Claims 2-10 overcome the cited references, Examiner maintains the propriety of the rejections of Claims 2-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712              

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712